EXECUTION VERSION Published CUSIP Number: 77829RAA5 CREDIT AGREEMENT Dated as of March 3, 2011 among ROSS STORES, INC., as the Borrower, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and The Other Lenders Party Hereto MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO SECURITIES, LLC, and J.P. MORGAN SECURITIES LLC, as Joint Arrangers and Joint Book Managers WELLS FARGO BANK, NATIONAL ASSOCIATION and JPMORGAN CHASE BANK, N.A., as Syndication Agents UNION BANK, N.A. and U.S. BANK, NATIONAL ASSOCIATION, as Documentation Agents BANK OF THE WEST and
